Title: From James Madison to William Vans Murray, 7 January 1802
From: Madison, James
To: Murray, William Vans


Sir.
Department of State. 7. January 1802.
I have presented to the President the subject stated in your Letter of the 3d. instant. He does not view the constitution as admitting the distinction between customary and extraordinary presents from Foreign Governments to persons in the employment of the United States; and consequently decides, that the consent of Congress is prerequisite to the acceptance of either. This construction of the Constitution has been sanctioned by the proceedings in the case of Mr. Pinkney. In the case of Mr. J. Q. Adams also, the customary present, offered to him by the King of Prussia, was left in the hands of the Prussian Minister; and the consent of Congress never having been asked, the compliment is understood to have been declined. I remain very respectfully &c.
James Madison
 

   Letterbook copy (DNA: RG 59, IC, vol. 1).


   After being offered customary presents by the governments of Britain and Spain, Thomas Pinckney referred the matter to Congress in April 1798. The Senate approved his acceptance, but the House refused (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 5th Cong., 1st sess., 550, 552–53, 555).


   See John Quincy Adams to JM, 9 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:152).

